DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/03/2022. As directed by the amendment: Claims 1, 17, 29-30 have been amended, claims 2-3, 6, 8-16, 19-20, and 24 have been cancelled, and claim 34 has been added. Thus, claims 1, 4-5, 7, 17-18, 21-23, and 25-34 are presently pending in the application, claim 25 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 and 30 have been fully considered and are persuasive.  Applicant argues that Brockman does not disclose the amendments to claims 1and 30 “wherein the at least one channel and the at least one protrusion both extend parallel to a longitudinal axis of the stylet”. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Patterson (US5391152). Patterson discloses pins 100 and slots 105 that extend parallel to the longitudinal axis of the dilator element 20 as seen in Fig.7 (discussed more below).
Applicant argues that Brockman fails to teach or suggest “wherein in the lock configuration, the at least one protrusion is configured to disengage from the at least one channel via only relative rotation between the proximal stylet hub and the proximal cannula hub”, since the lock assembly of Brockman requires the application of a finger force by a user to press and flex an aspect of the radially extending arm (arm 124) to allow for the disengagement between arm 124 and its respective tab (tab 134). Examiner disagrees, Brockman discloses that when the practitioner applies a finger force/press finger against the stylet handle with the other finger of the same hand pressed against the stylet handle arm such that this force alone applies torque to the stylet arm. The torque flexes the arm and causes the disengagement between the stylet and the cannula (column 4, lines 28-39).
Applicant further argues that Brockman does not disclose the amendments to claims 17 and 30 “the/the at least one protrusion extends distally from the generally planar distalmost surface of the stylet hub and the/the at least one recess extends distally from the generally planar proximal surface of the cannula hub”. Examiner agrees, and the rejection has been withdrawn. However, Patterson discloses pins 100 that extend distally from the planar distalmost surface of the dilator hub and the slots 105 that extend distally from the planar proximal surface of the introducer hub 35 as seen in Frig.7 (discussed more below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 17, 21-23, 27-31, and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patterson (US5391152).
Regarding Claim 1, Patterson discloses a medical device assembly (Figs.1 and 7-9), comprising: a stylet (dilator element (20); Fig.1) having a distal stylet body (dilator (21)) and a proximal stylet hub (dilator hub (25)); a cannula (introducer element (30)) having a distal cannula body (introducer sheath (31)) and a proximal cannula hub (introducer hub (35)); and a lock for securing the stylet to the cannula, wherein the lock includes at least one abutment (tabs (29) on at least one of the stylet hub (25) and the cannula, for restricting relative movement between the stylet hub (25) and the cannula hub (35) (column 5, lines 38-55), wherein a generally planar distal surface of the stylet hub (see below) abuts a generally planar proximal surface of the cannula hub (see below) when the medical device assembly is in a locked configuration (the generally planar distal surface of the stylet/dilator hub and the generally planar proximal surface of the cannula/introducer abut in the locked configuration as seen in Fig.9), wherein one of the proximal surface of the cannula hub and the distal surface of the stylet hub includes at least one channel (the proximal surface introducer hub (35) includes slots (105) as seen in Figs.7-9) configured to receive at least one protrusion extending from the other one of the distal surface of the stylet hub and the proximal surface of the cannula hub (the distal surface of the dilator hub (25) includes pins (100) wherein the slots (105) receive the pins (100) as seen in Fig.9) (column 5, lines 45-55), wherein, in the locked configuration (Fig.9), the at least one protrusion (100) is configured to disengage from the at least one channel via only relative rotation between the proximal stylet hub (25) and the proximal cannula hub (35) (the introducer hub (35) and the dilator hub (25) disengage when the pins (100) move/ slide  from the closed end (106) through interfering portion (103) into the enlarged open end (108) via relative rotation between the hubs (35 and 25)) (column 5, lines 38-55), and wherein the at least one channel (105) and the at least one protrusion (100) both extend parallel to a longitudinal axis of the stylet (the slots (105) and 
    PNG
    media_image1.png
    414
    486
    media_image1.png
    Greyscale
the pins (100) extend parallel to the longitudinal axis of the dilator element (20) as seen in Fig.7).











Regarding Claim 4, Patterson discloses the medical device assembly of claim 1, and further discloses wherein: the protrusion (100) is on the stylet hub (25) (Fig.7); the channel (105) is on the cannula hub (35) (Fig.7); and the protrusion (100) is received within the channel (105) when the medical device assembly is in a locked configuration (Fig.9), wherein the at least one abutment (29) is on at least one of the protrusion or the channel (the pins (100) extend from the tabs (29) of the dilator hub (25) as seen in Fig.7).
Regarding Claim 7, Patterson discloses the medical device assembly of claim 1, and further discloses wherein the stylet (20) protrudes from a distal portion of the cannula (30) when the medical device assembly is in the locked configuration (the tapered distal portion (22) of the dilator element (20) extends beyond the distal end of the introducer element (30) when the elements are interlocked as seen in Fig.1).
Regarding Claim 17, Patterson discloses a locking assembly, comprising: a stylet hub (25) including a protrusion (100); and a cannula hub (35) including a recess (105), wherein the protrusion slides into the recess when the locking assembly is in a locked configuration (the pins (100) slide from the enlarged open end (10) through the interfering portion (103) into closed end (106)) (column 5, lines 45-55), wherein a generally planar distalmost surface of the stylet hub (see above) abuts a generally planar proximal surface of the cannula hub (see above) when the medical device assembly is in the locked configuration (the generally planar distalmost surface of the stylet/dilator hub and the generally planar proximal surface of the cannula/introducer abut in the locked configuration as seen in Fig.9), wherein a distalmost surface of the protrusion (see above) is flush against a proximal facing surface (see above) of the recess in the locked configuration (the distalmost surface of the pins (100) are flushed against the proximal facing surface of the slots (105) when the elements (20 and 30) are interlocked as seen in Fig.9), and wherein the protrusion (100) extends distally from the generally planar distalmost surface of the stylet hub (the pins (100) extend distally from the planar distalmost surface of the dilator hub (25) as seen in Fig.7) and the recess (105) extends distally from the generally planar proximal surface of the cannula hub (the slots (105) extend distally from the planar proximal surface of the introducer hub (35) as seen in Fig.7).
Regarding Claim 21, Patterson discloses the medical device assembly of claim 1, and further discloses wherein a distalmost surface of the stylet hub abuts a generally planar proximal surface of the cannula hub (the generally planar distalmost surface of the stylet/dilator hub and the generally planar proximal surface of the cannula/introducer abut in the locked configuration as seen in Fig.9).
Regarding Claim 22, Patterson discloses the medical device assembly of claim 4, and further discloses wherein the channel (105) receives the protrusion (100) via relative rotation between the stylet hub and the cannula hub (column 5, lines 38-55).
Regarding Claim 23, Patterson discloses the medical device assembly of claim 22, and further discloses wherein the channel (105) receives the protrusion (100) after relative rotation of 45°, 90°, 130°, or 180° (the slots (105) receive the pins (100) after relative rotation of 90°, since the slot extend in an arc of from about 50° to 90°) (As depicted in FIG. 8, each slot 105 extends circumferentially within cylindrical recess 57 through an arc of from about 50° to about 90°; column 5, lines 34-37).
Regarding Claim 27, Patterson discloses the locking assembly of claim 17, andfurther discloses wherein the protrusion (100) is configured to slide (when the pins (100) move/slide from the enlarged open end (108) through the interfering portion (103) into the closed end (106)) into the recess (105) via relative rotation between the stylet hub (25) and the cannula hub (35) (column 5, lines 38-55).
Regarding Claim 28, Patterson discloses the locking assembly of claim 27, and further discloses wherein the protrusion (100) slides into the recess (105) after relative rotation of 45°, 90°, 130°, or 180° ° (the slots (105) receive the pins (100) after relative rotation of 90°, since the slot extend in an arc of from about 50° to 90°) (As depicted in FIG. 8, each slot 105 extends circumferentially within cylindrical recess 57 through an arc of from about 50° to about 90°; column 5, lines 34-37).
Regarding Claim 29, Patterson discloses the locking assembly of claim 17, and further discloses wherein, in the locked configuration (Fig.9), the protrusion (100) is configured to disengage from the recess (105) via relative rotation between the stylet hub and the cannula hub (the introducer hub (35) and the dilator hub (25) disengage when the pins (100) move/ slide from the closed end (106) through interfering portion (103) into the enlarged open end (108) via relative rotation between the hubs (35 and 25)) (column 5, lines 38-55).
Regarding Claim 30, Patterson discloses an assembly, comprising: a stylet (20) having a distal stylet body (21) and a proximal stylet hub (25); a cannula (30) having a distal cannula body (31) and a proximal cannula hub (35); and wherein a generally planar distalmost surface of the stylet hub (see above) is flush against a planar proximal surface of the cannula hub (see above) when the assembly is in a locked configuration (the distalmost surface of the pins (100) are flushed against the proximal facing surface of the slots (105) when the elements (20 and 30) are interlocked as seen in Fig.9), and wherein: one of the proximal surface of the cannula hub and the distal surface of the stylet hub includes at least one channel (the proximal surface introducer hub (35) includes slots (105) as seen in Figs.7-9) configured to receive at least one protrusion-6-Application No.: 16/159,228Attorney Docket No.: 09423-0331-01000 extending from the other one of the distal surface of the stylet hub and the proximal surface of the cannula hub the distal surface of the dilator hub (25) includes pins (100) wherein the slots (105) receive the pins (100) as seen in Fig.9) (column 5, lines 45-55), wherein the channel (105) receives the protrusion (100) via relative rotation between the stylet hub and the cannula hub (column 5, lines 38-55), wherein the protrusion (100) is configured to disengage from the channel (105) via only relative rotation between the stylet hub and the cannula hub (the introducer hub (35) and the dilator hub (25) disengage when the pins (100) move/ slide t from the closed end (106) through interfering portion (103) into the enlarged open end (108) via relative rotation between the hubs (35 and 25)) (column 5, lines 38-55), and wherein the at least one channel (105) and the at least one protrusion (100) both extend parallel to a longitudinal axis of the stylet (the slots (105) and the pins (100) extend parallel to the longitudinal axis of the dilator element (20) as seen in Fig.7), the at least one protrusion (100) extends distally from the generally planar distalmost surface of the stylet hub (the pins (100) extend distally from the planar distalmost surface of the dilator hub (25) as seen in Fig.7), and the at least one recess (105) extends distally from the generally planar proximal surface of the cannula hub (the slots (105) extend distally from the planar proximal surface of the introducer hub (35) as seen in Fig.7).
Regarding Claim 31, Patterson discloses the assembly of claim 30, and further discloses wherein the channel receives the protrusion after relative rotation of 45°, 90°, 130°, or 180° (the slots (105) receive the pins (100) after relative rotation of 90°, since the slot extend in an arc of from about 50° to 90°) (As depicted in FIG. 8, each slot 105 extends circumferentially within cylindrical recess 57 through an arc of from about 50° to about 90°; column 5, lines 34-37).
Regarding Claim 33, Patterson discloses the assembly of claim 30, and further discloses wherein in the locked configuration (Fig.9), a proximal portion of the stylet is partially encased within the cannula (the tabs (29) of the dilator element (20) are located inside the introducer hub (35) when the elements (20 and 30) are interlocked, so a proximal portion of the dilator is encased with the introducer as seen in Fig.9) and a distal portion of the stylet is partially exposed outside the cannula (the tapered distal portion (22) of the dilator is partially exposed outside the introducer as seen in Fig.1).
Regarding Claim 34, Patterson discloses the assembly of claim 30, and further discloses wherein the at least one protrusion (100) is configured to slide (when the pins (100) move/slide from the enlarged open end (108) through the interfering portion (103) into the closed end (106)) into the at least one recess (105) via relative rotation between the stylet hub (25) and the cannula hub (35) (column 5, lines 38-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US5391152); in view of Snow (US 2015/0201963).
Regarding Claim 5, Patterson discloses the medical device assembly of claim 1, and further discloses wherein the lock includes: a projection (150) on the cannula hub (35).
Patterson does not appear to disclose threads on the projection of the cannula hub configured to engage with and complimentary threads on the stylet hub.
Snow teaches it was known in the art to have threads (222; Fig.2A) on the introducer sheath hub (220) that engages with threads (242) on the second elongate member hub (240) (parag. [0045]). The threads (222) of Snow can be modified/added on the inner projections (150; Fig.7) in Patterson, and threads (242) of Snow can be modified/added within the gap/recess (where the projections (150) are inserted when the stylet/dilator and cannula/introducer are interlocked as seen in Fig.9) between the pins (100) and the dilator (21) in Patterson.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Snow to have threads on the stylet and cannula hubs to provide a second securement mechanism and to fully engage the stylet/dilator hub with the cannula/ introducer hub (However, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially offset as they approach one another (e.g., with the introducer sheath hub threads 222 aligned vertically and second elongate member hub threads 242 aligned horizontally with respect to the ground), the second elongate member hub 240 may more fully engage with the introducer sheath hub 220; parag. [0045], lines 12-19).
Regarding Claim 18, Patterson discloses the locking assembly of claim 17, and further discloses wherein: the stylet hub (25) further comprises a recess (gap between the pins (100) and the dilator (21) (Fig.7), the cannula hub (35) further comprises a projection (150), and the projection of the cannula hub is within the recess of the stylet hub when the locking assembly is in the locked configuration.
Patterson does not appear to disclose threads within the recess of the stylet hub and threads on the projection of the cannula hub wherein the projection is within the recess when the locking assembly is in a locked configuration.
Snow teaches it was known in the art to have threads (222; Fig.2A) on the introducer sheath hub (220) that engages with threads (242) within the recess inside the second elongate member hub (240) (parag. [0045]). The threads (222) of Snow can be modified/added on the inner projections (150; Fig.7) in Patterson, and threads (242) of Snow can be modified/added within the gap/recess (where the projections (150) are inserted when the stylet/dilator and cannula/introducer are interlocked as seen in Fig.9) between the pins (100) and the dilator (21) in Patterson.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Snow to have threads on the projection of the cannula hub that engage with threads within the recess in the stylet hub to provide a second securement mechanism and to fully engage the stylet/dilator hub with the cannula/ introducer hub (However, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially offset as they approach one another (e.g., with the introducer sheath hub threads 222 aligned vertically and second elongate member hub threads 242 aligned horizontally with respect to the ground), the second elongate member hub 240 may more fully engage with the introducer sheath hub 220; parag. [0045], lines 12-19).
Regarding Claim 32, Patterson discloses the assembly of claim 30, and further discloses wherein: the stylet hub (25) further comprises a recess (gap between the pins (100) and the dilator (21) (Fig.7), and the cannula hub (35) further comprises a projection (150).
Patterson does not appear to disclose threads within the recess of the stylet hub and threads on the projection of the cannula hub wherein the projection is within the recess when the locking assembly is in a locked configuration.
Snow teaches it was known in the art to have threads (222; Fig.2A) on the introducer sheath hub (220) that engages with threads (242) within the recess inside the second elongate member hub (240) (parag. [0045]). The threads (222) of Snow can be modified/added on the inner projections (150; Fig.7) in Patterson, and threads (242) of Snow can be modified/added within the gap/recess (where the projections (150) are inserted when the stylet/dilator and cannula/introducer are interlocked as seen in Fig.9) between the pins (100) and the dilator (21) in Patterson.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Snow to have threads on the projection of the cannula hub that engage with threads within the recess in the stylet hub to provide a second securement mechanism and to fully engage the stylet/dilator hub with the cannula/ introducer hub (However, if the introducer sheath hub threads 222 and the second elongate member hub threads 242 are circumferentially offset as they approach one another (e.g., with the introducer sheath hub threads 222 aligned vertically and second elongate member hub threads 242 aligned horizontally with respect to the ground), the second elongate member hub 240 may more fully engage with the introducer sheath hub 220; parag. [0045], lines 12-19).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US5391152); in view of Lampropoulos (US 2016/0331929).
Regarding Claim 26, Patterson discloses all the limitations of claim 1 above.
Patterson does not appear to disclose a tactile or audible feedback when the assembly transitions into a locked configuration.
Lampropoulos teaches it was known in the art to have an audible or tactile feedback when the introducer sheath hub (240) engages with a dilator hub (220) (As the introducer sheath assembly 200 transitions from a configuration in which the dilator hub 220 is uncoupled from the introducer sheath hub 240 to a configuration in which the dilator hub 220 is coupled to the introducer sheath hub 240, the catches 250 may snap in place, thereby providing audible and/or tactile feedback to the practitioner; parag. [0042], first sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patterson to incorporate the teachings of Lampropoulos to have a tactile or audible feedback when the assembly is in a locked configuration in order to alert the practitioner when the assembly is fully locked and ready to be used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783